Citation Nr: 1546944	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for a left foot and ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A Travel Board hearing was held in December 2010 before the undersigned Veterans Law Judge, sitting in Pittsburgh, Pennsylvania.  A copy of the transcript is of record.

The issue was previously remanded by the Board for additional development in June 2011.

In September 2014, the Board denied entitlement to an initial evaluation in excess of 10 percent for a left foot and ankle disorder.  The Veteran appealed.

In a July 2015 Order, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims vacated the September 2014 Board decision.  The case is once again before the Board for review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The parties to the July 2015 JMR found that in denying the Veteran's claim, the Board had erroneously relied upon two inadequate VA opinions which failed to adequately portray any functional loss that may occur during flare ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.2, 4.40, 4.45, and 4.59 (2015).

Specifically, while a December 2009 examination report noted that the appellant experienced flare-ups as an 8 on a scale of 1 to 10 with various symptoms including "additional limitations," the examiner did not portray this functional impairment in terms of additional range-of-motion loss or explain why such an opinion was not feasible.  Similarly, although a July 2011 examiner stated that additional limitations during flare-ups could not be "opined upon without resort to mere speculation," that examiner provided no reasoning as to why it would be speculative to provide such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 387 (2010) ("it must be clear, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts").

Accordingly, the parties to the JMR agreed that remand was warranted for the Board to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left foot and ankle disorder.  The electronic claims folders must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected left foot and ankle disorder.  In evaluating the Veteran, the examiner should report complete range-of-motion findings where applicable.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area is used repeatedly over a period of time.  The examiner should also be asked to determine whether the disability exhibits any weakened movement, excess fatigability or incoordination.  These determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




